In a matrimonial action, plaintiff appeals, as limited by his notice of appeal and brief, from so much of a judgment of the Supreme Court, Kings County, entered December 4, 1974, after a nonjury trial, as (1) awarded custody of the parties’ infant daughter to defendant, (2) awarded child support in the amount of $60 per week and (3) failed to grant him a divorce on his causes of action for adultery and abandonment. Defendant has cross-appealed from portions of the same judgment, but her brief requests no affirmative relief and seeks affirmance of the judgment. Her appeal is deemed abandoned. Cross appeal dismissed, without costs. *883Judgment modified, on the facts and in the exercise of discretion, by reducing the award for child support to $30 per week. As so modified, judgment affirmed insofar as appealed from, without costs. The award was excessive to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Christ, Munder and Shapiro, JJ., concur.